                                                                              FILED IN THE
                                                                          U.S. DISTRICT COURT

 1                                                                  EASTERN DISTRICT OF WASHINGTON



                                                                     Jun 23, 2021
 2                                                                       SEAN F. MCAVOY, CLERK



 3

 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    RANDALL G.,
                                                   NO: 1:21-CV-03076-FVS
 8                              Plaintiff,
                                                   ORDER ADOPTING REPORT AND
 9          v.                                     RECOMMENDATION

10    ANDREW M. SAUL,
      COMMISSIONER OF SOCIAL
11    SECURITY,

12                              Defendant.

13

14         On June 2, 2021, Magistrate Judge John T. Rodgers issued a Report and

15   Recommendation that this Court deny Plaintiff’s Application to Proceed In Forma

16   Pauperis and pay the filing fee and administrative fee in full. ECF No. 4. Plaintiff

17   was given fourteen days to file objections to the Report and Recommendation. No

18   objections have been filed.

19         The clerk of each court shall require parties instituting any civil action to pay

20   a filing fee. 28 U.S.C. § 1914(a). A civil action may commence without the

21   payment of a filing fee if a person submits a motion to proceed in forma pauperis



     ORDER ~ 1
 1   with an affidavit of indigency. 28 U.S.C. § 1915(a). Here, Plaintiff submitted

 2   such an affidavit. ECF No. 2. However, Plaintiff alleged assets sufficient to cover

 3   the cost of the filing fee and the administrative fee required by the Court.

 4         Accordingly, IT IS HEREBY ORDERED:

 5         1. Magistrate Judge John T. Rodgers’ Report and Recommendation, ECF

 6             No. 4, is ADOPTED in full.

 7         2. Plaintiff’s Application to Proceed In Forma Pauperis, ECF No. 2, is

 8             DENIED.

 9         3. Plaintiff shall pay the full filing fee and administrative fee within thirty

10             (30) days of this Order.

11   IT IS SO ORDERED The Clerk’s Office is directed to enter this Order and

12   provide copies to all counsel.

13         DATED June 23, 2021.

14
                                            s/Fred Van Sickle
15                                           Fred Van Sickle
                                      Senior United States District Judge
16

17

18

19

20

21



     ORDER ~ 2
